Citation Nr: 1530269	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-25 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for a traumatic brain injury (TBI) with headaches and vertigo.

2. Entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder and depression.

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Dianna Cannon, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002 and November 2002 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) following a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake, Utah.

During the pendency of this appeal, a July 2014 rating decision increased the Veteran's rating disability for TBI to 10 percent effective August 23, 2011.

The Veteran had a videoconference before the undersigned Veterans Law Judge (VLJ) in December 2014.

The issue of entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the evidence of record shows that the Veteran's residuals of a TBI are manifested by symptoms which satisfy the criteria for impairment level 1 for at least one facet of cognitive impairment, but do not satisfy the criteria for impairment level 2 in any facet.

2. The Veteran's TBI is productive of  headaches, vertigo and tinnitus.

3. The Veteran's headaches are not shown to be prostrating.

4.  The Veteran's vertigo is productive of subjective complaints of occasional dizziness.

5.  The Veteran's tinnitus is recurrent.

6. The Veteran's service-connected disability does not preclude him from seeking and maintaining substantial gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for residuals of a TBI were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2014).

2. The criteria for a separate noncompensable disability rating for headaches are met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.124a, Diagnostic Codes 8045, 8100 (2014).

3.  The criteria for a separate noncompensable disability rating for vertigo are met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.124a, Diagnostic Codes 8045, 6204 (2014).

4. The criteria for a separate 10 percent rating for tinnitus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.87, 4.124a, Diagnostic Codes 8045, 6260 (2014).

5. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, letters were sent to him in September 2011 and August 2012 in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He was not only notified of the type of evidence needed to substantiate these claims and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning these claims.

VA also has made the required reasonable efforts to assist him in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, lay statements, and Social Security Administration (SSA) records have been obtained and associated with his claims file for consideration.  In addition, the Veteran has been afforded the appropriate VA examinations, as set forth below.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2014). 

Finally, the Veteran also as mentioned testified at a videoconference hearing in December 2014.  The hearing was in compliance with required procedures as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of the hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  

II. Entitlement to an initial 10 percent rating for a traumatic brain injury with headaches and vertigo

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Veteran contends that a higher initial rating for residuals of a TBI is warranted. 

The Veteran's residuals of a TBI are rated under Diagnostic Code 8045.  Diagnostic Code 8045 was revised; the effective date for these revisions is October 23, 2008.  The Veteran's claim for service connection for TBI was received in August 2011.  As such, the revised regulations will be applied in this case.

The revised criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the Cognitive Impairment Evaluation Table.  However, any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, even if that diagnosis is based on subjective symptoms, should be evaluated separately, rather than evaluated under the Cognitive Impairment Evaluation Table.  Id.  

The Cognitive Impairment Evaluation Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation should be assigned if 3 is the highest level of evaluation for any facet.  Id.

The 10 important facets in the Cognitive Impairment Evaluation Table are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id., Note (2).

VA regulations provide that emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) is to be evaluated when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.

VA regulations provide that physical (including neurological) dysfunction be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

 The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. 

The Veteran was afforded VA examinations in November 2011 and July 2012 for residuals of TBI. The findings from both VA examinations were largely the same. Regarding cognitive symptoms, the examiners stated that there were no complaints of memory, attention, concentration or executive functions.  The Veteran's social interaction was routinely appropriate and he reported always being oriented to person, time, place and situation.  He was determined to have normal judgment, consciousness, visual spatial orientation and motor activity.  There were subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  The Veteran indicated that his symptoms were manifested by mild or occasional headaches and mild anxiety.  The examiners determined that there were no neurobehavioral effects that interfered with workplace interaction or social interaction.  Also, he was able to communicate by spoken and written language and able to comprehend spoken and written language. 

In particular, the November 2011 examiner commented that the Veteran claimed to have dizziness/vertigo and headaches related to his TBI during service.  He, however, observed that while the Veteran's STRs confirmed his TBI, there was no evidence that the Veteran had any clinically significant dizziness/vertigo or headaches.  He pointed to a March 2005 report of medical examination (RME) that showed the Veteran had normal psychiatric and neurological examinations after the fall from the ladder in service causing his TBI.  In addition, the examiner stated that an August 2006 RME and an August 2006 report of medical history indicated that while the Veteran reported dizziness/vertigo and headaches, there was no persuasive evidence of presence or persistence of such symptomatology since the head injury in March 2004 to August 2006 in the Veteran's STRs.  Moreover, a CT brain scan without contrast dated March 2004 was normal and a July 2011 MRI of his brain was also normal.  Further, since examination revealed normal neurological and cognitive functions, the examiner found the Veteran's complaints of dizziness/vertigo and headaches were subjective without any objective findings.  He concluded that the Veteran's TBI had stabilized normally over time and there were no current clinically significant residuals.

Likewise, the July 2012 VA examiner concurred with the findings in the November 2011 VA examination report.  The examiner further commented that the Veteran's STRs did not show a link between his head injury in March 2004 and symptoms of headache, dizziness, or poor cognition.  Both VA examiners found that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.

The Veteran was evaluated again in June 2014 for residuals of a TBI.  Unlike the two previous VA examinations, this VA examination showed a complaint of mild memory loss, attention, concentration or executive functions, but without objective evidence on testing.  The Veteran indicated that this was manifested by problems such as difficulty balancing his checkbook, following household lists and daily tasks.  His judgment was assessed as being mildly impaired as evidenced by reports from the Veteran's wife that the Veteran is not responsible with money and she has to do the family finances.  The Veteran's social interaction was noted as occasionally inappropriate.  He stated that he did not have many friends, preferred to be alone and did not like to socialize.  The Veteran was occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  He reported that he occasionally did not remember the date.  The Veteran's motor activity was normal, but his visual spatial orientation was mildly impaired.  The examiner noted that the Veteran occasionally left his wife while shopping.  There were subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Again, the Veteran indicated that these symptoms were manifested by headaches and vertigo that occasionally interfered with his social interactions.  The examiners determined that there were no neurobehavioral effects that interfered with workplace interaction or social interaction.  Also, he was able to communicate by spoken and written language and able to comprehend spoken and written language.  The Veteran's consciousness was noted as normal.  The examiner observed that headaches were the associated residuals of the Veteran's TBI.

The Veteran was also evaluated in June 2014 for headaches, tinnitus, and vertigo and hearing loss.  The VA examiner noted that the Veteran's subjective complaints of headaches were not migraine headaches nor did he have prostrating attacks of non-migraine headaches.  On physical examination, he had some difficulty with backwards heel/toe walking, but the Romberg test and Dix Hallpike test for vertigo were normal.  The VA examiner opined that vertigo and tinnitus were also related diagnoses with the Veteran's TBI.  Further, at his June 2014 VA audiological examination, the examiner diagnosed the Veteran with normal hearing, but stated that he had tinnitus that was related to his TBI.  
 
As regards to the revised Diagnostic Code 8045, a rating in excess of 10 percent would require at least a level "2" be assigned as the highest level of facet.  The evidence on file does not support this. The Veteran's cognitive ability (e.g., memory, judgment, social interaction, orientation,  and visual activity) were largely normal  on objective examination in 2011 and 2012. There were no complaints of impairment to attention, concentration and executive functions. Only mild complaints of headaches and anxiety were made. At the 2014 examination, there were complaints of (but not objective evidence of) mild memory loss, attention, concentration, judgment, visual and spatial orientation, and executive functions.  His social interaction was  occasionally inappropriate, and he was occasionally disoriented to one of the four aspects.  He was able to communicate by spoken and written language and able to comprehend spoken and written language.  The Veteran's consciousness was noted as normal.  All of these symptoms equate no more than level "1."

In sum, given the findings of no more than mild complaints of cognitive impairment, a rating higher than 10 percent is not warranted.  There is no evidence of compensable emotional or behavioral impairment.  The Board will assign separate ratings for physical impairment- headaches, vertigo and tinnitus- as will be discussed, below.  

The Board finds that the evidence is evenly balanced as to whether the Veteran has  distinct diagnoses of headaches, vertigo and tinnitus.  Although the 2011 and 2012 VA examinations determined that the Veteran's headaches and vertigo were not clinically significant and that there were no apparent TBI residuals, the 2014 VA examination was to the contrary and essentially indicated that distinct diagnoses of headaches, vertigo and tinnitus were present (albeit minimally manifested) and related to his TBI. Thus, the Veteran is afforded the benefit of the doubt. Separate ratings are warranted for headaches, vertigo and tinnitus.  

Diagnostic Code 8100 provides for a 10 percent disability rating for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months. A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months. A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a , Diagnostic Code 8100. In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31  (2014).

The rating criteria do not define "prostrating." According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

VA records on file indicate that the frequency of the Veteran's headaches are no more than mild or occasional. There is no evidence showing that the headaches are prostrating. Under Diagnostic Code 8100, that level of disability more nearly approximates a noncompensable rating. Thus, a separate noncompensable rating is warranted for headaches under Diagnostic Code 8100.

Diagnostic Code 6204 provides ratings based on peripheral vestibular disorders. A 10 percent rating is assigned for peripheral vestibular disorder manifested by occasional dizziness. A maximum 30 percent rating is assigned for peripheral vestibular disorder manifested by dizziness and occasional staggering. A Note to Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this Diagnostic Code. This Note also provides that hearing impairment or suppuration shall be rated separately and combined. See 38 C.F.R. § 4.87, Diagnostic Code 6204 (2014).

VA treatment records indicate that while the Veteran has complained of vertigo and occasional dizziness which is associated with his TBI, objective testing has been normal. Thus, a compensable rating is not warranted. 

With regard to tinnitus, the Board does find that such is present and recurrent. Thus, he is entitled to a 10 percent rating under Diagnostic Code 6260. 38 C.F.R. § 4.87, Diagnostic Code 6260.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the
 Veteran's service-connected residuals of a TBI is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's TBI, including headaches, vertigo, tinnitus, difficulty concentrating and as detailed above are not shown to cause any impairment that is not already contemplated by the rating criteria.  The schedular criteria for rating residuals of TBI specifically provide for ratings based on the presence of cognitive, emotional/behavioral, and physical symptoms such as those described by the Veteran, and even provide for more severe symptomatology.  Comparing the Veteran's disability level and symptomatology of residuals of TBI to the rating schedule, the degree of disability caused by the TBI throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.


III. Whether Entitlement to a TDIU is Warranted

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's service-connected disabilities include TBI (rated at 10 percent disabling) and now tinnitus, headaches, and vertigo (rated at 10 percent, 0 percent and 0 percent disabling, respectively).  When a claimant does not meet the percentage requirements of § 4.16(a) for consideration of a TDIU, as is the case here, he still may establish entitlement to this benefit on an extraschedular basis under the alternative provisions of § 4.16(b) if it is shown he is unemployable on account of service-connected disability or disabilities.  In this circumstance, the Board would be precluded from assigning an extraschedular TDIU in the first instance, having instead to remand the claim to the RO for referral to the Director of VA's Compensation and Pension Service for his special consideration.  In such a case, the rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2014).

While the regulations do not define "substantially gainful occupation", VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the similar term of "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Faust v. West, 13 Vet. App. 342 (2000) (defining "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to the veteran's earned annual income....)

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

A veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.   

That said, requiring a Veteran to prove that he is 100 percent or totally unemployable is different than requiring proof that he cannot obtain and maintain substantially gainful employment. The use of the word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability. A requirement that a Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran seeks a TDIU because he believes that his service-connected TBI has impaired his memory, attention, concentration, executive function, judgment, social interaction, his orientation, motor activity, his visual spatial orientation and his subjective and symptoms and neural behavioral effects so that he is unable to seek and maintain gainful employment.  He also contends that his nonservice-connected psychiatric disability contributes to his inability to maintain employment.  

The Board recognizes that the Veteran is in receipt of SSA disability benefits as of January 2012.  The primary diagnosis for granting his disability claim was his psychiatric disability while the secondary diagnosis was organic mental disorders (chronic brain syndrome).  

At his November 2011 VA examination assessing his TBI, the examiner opined that the Veteran's residuals of TBI did not impact his ability to work.  As already mentioned above, the examiner stated that the Veteran's neurological and cognitive examinations were normal.  In fact, he concluded that the Veteran's TBI had stabilized normally over time and there were no significant residuals.

At his November 2011 VA mental health examination, the Veteran reported that he initially worked as a mail processor for about 3.5 years and now was working as a letter carrier for over a year now.  He reported that his employment was stable until he began working under a supervisor who had a record of firing and transferring people.  He stated that he felt extremely uncomfortable under her and worried that she might find fault in him and get him fired.  The examiner stated that the Veteran began experiencing depression again from July 2011.  He reported that he began feeling nervous and that these mixed anxious and depressive symptoms began affecting his work performance.  He stated that he had difficulty following directions.  The Veteran then increased his alcohol intake.  The examiner, however, commented that the Veteran was currently able to manage his employment and family affairs with treatment.

A review of the record also reflects that the Veteran applied for medical disability from USPS. As support for this claim, he submitted statements from supervisors and co-workers describing his inability to perform his assigned tasks, his difficulty in following instructions and his disheveled appearance.  The Veteran also submitted documentation showing his psychiatric hospitalization in September 2011.

At the July 2012 VA examination, the Veteran reported that after he left the U.S. Coast Guard, he began working with USPS around January 2007.   He stated he first worked at the mail processing plant for about 3.5 years and then worked as a letter carrier for about 1.5 years.  The Veteran reported that he never performed well in his job.  He stated that his initial supervisor would have let him go within the first ninety days of employment, but because his wife was pregnant at that time, his supervisor felt sympathy and allowed him to continue working.  He said thereafter he was able to maintain his employment despite poor performance because he was "sheltered by the union".  It was noted that due to ongoing problems he was finally told to stop working around December 2011.  The examiner commented that the Veteran brought numerous professional evaluations from the postal service that together report observations of confused behavior, tardiness, disheveled appearance, as well as poor hygiene.  He noted that the Veteran spent his time during the last six months around his home.  The Veteran reported that he cared for the kids and performed chores.  The examiner, however, opined that the Veteran's residuals of TBI did not impact his ability to work.  He commented that there was no current disability from TBI in service.

The July 2014 VA examiner concluded that the Veteran's headache condition did not impact his ability to work.  He did indicate that the Veteran's residuals of TBI, including vertigo and tinnitus, impacted his ability to work since the confusion and dizziness led him to lose his job with USPS.  In addition, the Veteran stated that his vertigo caused him to trip while delivering mail.

At his July 2014 VA audiological examination, the examiner did indicate that the Veteran's tinnitus did impact his ordinary conditions of daily life, including ability to work.  She stated that the Veteran reported that it distracted him during the day but did not seem to interfere with his sleep.

The Board concludes that a referral in this case is unnecessary as there is no competent and credible evidence indicating that his service-connected conditions render him unemployable. It is acknowledged that his TBI residuals impact him, and in recognition of this he is in receipt of disability compensation (10 percent for TBI residuals and 10 percent for tinnitus).  The evidence suggests that the Veteran's inability to secure and maintain gainful employment is due to his non-service-connected psychiatric disability.  The Board places great weight on these findings.  The VA examiner is a medical professional who has the expertise to make an accurate assessment in this regard, while the Veteran, as a lay person, does not possess such expertise.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  In the absence of competent and credible evidence to the contrary, the Board concludes that the preponderance of the evidence is against this claim for a TDIU.  In reaching this conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine, but as there is not an approximate balance of positive and negative evidence of record, this doctrine is not for application.  38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating higher than 10 percent for TBI is denied.

Entitlement to a separate noncompensable rating for headaches is granted.

Entitlement to a separate noncompensable rating for vertigo is granted. 

Entitlement to a separate 10 percent rating for tinnitus is granted. 

Entitlement to a TDIU is denied.




REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder and depression so that he is afforded every possible consideration.

In considering whether the presumption of soundness applies in the instant case, the Board observes the Veteran's February 1999 entrance examination into the Army and March 2005 examination for transfer to the U.S. Coast Guards note no psychiatric abnormalities.  A further review of the Veteran's STRs, however, reflects that he received treatment for his psychiatric disability from November 2005 until his eventual discharge in August 2006.  In November 2005, he presented with depressive symptoms with decreasing hours of daylight after being transferred to Alaska from spending six years in Hawaii and Micronesia.  In December 2005, the Veteran was diagnosed with depression, seasonal pattern.  

The Veteran had a VA mental health examination in November 2011. This examination is inadequate as it lacked a rationale for the conclusion that the Veteran had a preexisting psychiatric disability despite the normal entrance examination.  Consequently, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of any acquired psychiatric disorder.  The examiner should then provide an opinion regarding the following:

a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had an acquired psychiatric disorder that existed prior to his entry into active service?
b. If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the pre-existing acquired psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?

Please identify the nature of the condition that pre-existed service and discuss in detail the evidence relied upon in reaching these conclusions.

c. If the answer to either (a) or (b) is no, the examiner is instructed to consider the Veteran sound at service entrance, and opine as to whether is it at least as likely as not (probability of at least 50 percent) that his current acquired psychiatric disorder is etiologically related to his active service?

A complete rationale must be provided for all opinion(s) expressed.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinions.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


